Title: To Thomas Jefferson from Louis Guillaume Otto, 10 May 1786
From: Otto, Louis Guillaume
To: Jefferson, Thomas



Monsieur
A New-York le 10. maï 1786.

Je suis peiné de voir que par le refus de l’Etat de New-York d’accorder au Congrès le droit de 5. pour cent de la maniere dont il l’avoit demandé, la Confédération se trouve encore une fois frustrée des avantages qu’elle auroit pu retirer de ce revenu. Je ne désespère pas cependant que le vœu général de tous les Etats ne fasse changer de Systéme à l’Assemblée prochaine, et je ne puis regarder ces délais que comme une suite des inconveniens, qui accompagnent toujours un Systéme nouveau dans un Gouvernement populaire.
Votre Excellence apprendra sans doute avec satisfaction que le Congrès se trouve enfin representé par onze Etats, et qu’on espére d’en reunir treize incessament; c’est ce qui n’a pas eu lieu depuis très longtems, et tous les patriotes se félicitent de voir le corps souverain en état de prendre en considération des objets, que le nombre incomplet des Délégués n’avoit point permis jusqu’ici de débattre. Il ne manque plus que le Rhodeisland et le Newhampshire.
La mauvaise santé de Mr. Hancock, Monsieur, la toujours retenu à Boston; Mr. Ramsay a rempli la chaire pendant son absence, mais ce Délégué étant sur le point de partir, on va nommer une autre personne pour le remplacer. Il s’agit également d’élire un Ministre pour la Hollande, mais on ne sait pas encore sur qui le choix du Congrès pourra tomber.
On espére par Vos soins, Monsieur, d’obtenir bientot un traité avantageux avec les Puissances Barbaresques. Les Sauvages commençent à se rapprocher des Etats Unis; Vous trouverés dans les Gazettes plusieurs Traités conclus avec les Wyandots, les Shawanois, les Sennecas, les Cherokees &c. Le Cape. Obail, que le Congrès a honnoré d’une audience, donne les assurances les plus amicales et les plus satisfaisantes, mais je pense toujours qu’il ne faut pas trop se fier à ces démonstrations, et que le meilleur moyen de s’assurer des Indiens, est de mettre sur pied une force capable de les tenir en respect.
Malgré l’activité et l’industrie de Vos compatriotes, Monsieur, le commerce n’est pas encore aussi florissant qu’il pourroit l’ètre. Le credit a considérablement souffert par la secousse que lui ont donnée plusieurs loix préjudiciables aux Créanciers étrangers: telle est entre autres celle, qui en Caroline et à Rhodeisland autorise le débiteur à céder à son créancier une terre quelconque, suivant  l’évaluation de ses voisins. Le nouveau papier monnoye, établi dans plusieurs Etats, contribue également à décourager le Commerce. New-York vient d’en faire une émission de deux cens mille pounds, malgré l’opposition de la Chambre du Commerce et de plusieurs bons financiers, qui en ont fait sentir les inconveniens. Quoique le peuple soit fortement prévenu pour le Systéme du papier, les Legislatures du Nord l’ont rejetté jusques ici, et l’on croit que leurs Etats s’en trouveront fort bien.
Je ne puis finir cette lettre sans réiterer les vœux que je fais pour votre santé et pour le succés de Vos negociations, daignés me donner quelquefois de Vos nouvelles, et être persuadé du respectueux et inviolable attachement avec lequel J’ai l’honneur d’être, Monsieur, de Votre Excellence, Le très humble et très Obeissant Serviteur,

Otto


P.S. M. Lewis vient de me recommander une pipe de vin de Madere qui Vous est destinée. Je l’ai fait mettre à bord du paquebot de M. Coetnempren et je l’ai addressé à Mrs. Berard Negt. à L’Orient qui ne manqueront pas de Vous la faire passer au plutôt possible.
Permettés que M. humphries trouve ici les assurances de mon attachement.

